Title: To George Washington from Uzal Ogden, 20 September 1785
From: Ogden, Uzal
To: Washington, George

 

Dear Sir,
State of Jersey, Newark 20 Sep. 1785.

Though late, permit me to congratulate you on the Establishment of Peace and Independence to these States, and to mention that I feel Sensations of Gratitude to those, who, under Providence, have been instrumental in obtaining these invaluable Blessings.
May they, by our Virtue and Wisdom, ever be secured to us, with the Enjoyment of each earthly Good!
I have taken the Liberty to inclose two Pamphlets, which I beg your Acceptance of, and am, with affectionate Regards to Mrs Washington, Dear Sir, Your most obedient and very humble Servant

Uzal Ogden

